            Case 1:21-cv-01427-CM Document 5 Filed 02/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IAN ANTHONY MEDINA, on behalf of
himself and all others similarly situated,

                                Plaintiff,
                                                                 21-CV-1427 (CM)
                    -against-                                   CIVIL JUDGMENT
UNITED STATES OF AMERICA,

                                Defendant.

         Pursuant to the order issued February 18, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     February 18, 2021
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
